Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on March 30, 2022. 

2. Claims 1, 3-6, and 8-12 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “a) receiving measurement values of at least one technical object of the technical installation via the at least one operator station server; b) continuously generating an actual trend progression of a received measurement value, b1) in an event of no measurement value being received from the at least one technical object, an interpolation of the measurement value being undertaken to generate an interpolated trend progression, until a measurement value is again receivable; b2) inthe event that the actual measurement values of at least one technical object, which have occurred during a period of time of the visual presentation of the interpolated trend progression, is receivable from the at least one operator station server retrospectively, then the relevant actual measurement values from the operator station server is utilizable to generate the actual trend progression of the measurement value and a comparison of the interpolated and the actual trend progression is transferred to the at least one operator station client for visual presentation to the operator of the technical installation; c) transferring the actual trend progression and an interpolated trend progression from the at least one operator station server to the at least one operator station client; and d) visually presenting the actual and the interpolated trend progression to an operator of the technical installation,” in independent claim 1, 
“a) receive measurement values of at least one technical object of the technical installation via the at least one operator station server; b) continuously generate an actual trend progression of a received measurement value, in an event of no measurement value being received from the at least one technical object, an interpolation of the measurement value being undertaken to generate an interpolated trend progression, until a measurement value is again receivable; c) transfer the actual trend progression and an interpolated trend progression from the at least one operator station server to the at least one operator station client; and d) visually present the actual and the interpolated trend progression to an operator of the technical installation,” in independent claim 10, which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 10,962,361 to Iseli et al. discloses observing an artifact, e.g. a measurement artifact of a measurement probe stylus at a measurement tool. The results can be an identified center point location of the artifact with respect to scales or encoder values of the machine. Those center point or other artifact shape and/or location information with respect to the machines base can then e.g. be compared to previous measurements, whereby deviations, drifts, etc. can be evaluated. Based on this calibration or compensation parameters, statistical values, confidence levels, can be derived and applied to the coordinate measurement values taken by the machine encoders. Such an applying of compensations to the coordinate values can be done subsequently, retrospectively and/or by a time interpolation in-between multiple deviations.
NPL to Radia et al. discloses the design and development of mobile applications that can utilize the capabilities of the next generation of cellular network, the growing trends of the rich multimedia and real-time mobile applications, including the diversity of application types, their impact on the enterprise and consumer, their traffic volumes, and their load and communication patterns, design choices that are to be made, how the platforms (client and server) may be implemented.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192